Exhibit 99.3 ALTRA INDUSTRIAL MOTION CORP. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial statements are presented to illustrate the estimated effects ofthe acquisition of the Stromag Business of GKN Plc. (the “Stromag Acquisition”), and related financing, on our results of operations. The unaudited pro forma condensed combined statement of operations for the year ended December31, 2016 assumes that the Stromag Acquisition and related financing, as applicable, took place on January1, 2016, the beginning of our 2016 fiscal year. The information presented in the unaudited pro forma condensed combined statement of operations is not necessarily indicative of our results of operations that would have occurred if the Stromag Acquisition and related financing had been completed as of the dates indicated, nor should it be construed as being a representation of our future results of operations. The pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable under the circumstances. These adjustments are more fully described in the notes to the unaudited pro forma condensed combined financial information below. The Stromag Acquisition has been accounted for under the purchase method of accounting. As such, the cost to acquire Stromag has been allocated to the respective assets acquired and liabilities assumed based on their estimated fair values at the closing of the acquisition in our consolidated financial statements for the year ended December 31, 2016. As of December 31, 2016, the allocation of price for the Stromag Acquisition is preliminary. The fair value of all the acquired identifiable assets and liabilities summarized below is provisional pending finalization of the Company’s acquisition accounting. Measurement period adjustments reflect new information obtained about facts and circumstances that existed as of the acquisition date. The Company believes that such preliminary allocations provide a reasonable basis for estimating the fair values of assets acquired and liabilities assumed, but the Company is waiting for additional information necessary to finalize fair value . 1 Unaudited Pro Forma Condensed Combined Statement of Operations
